Case 2:18-cv-05443-JFW-PVC Document 42 Filed 07/13/20 Page 1 of 1 Page ID #:2077



   1
   2
                                                                          JS-6
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11   EDGAR NOE MENDEZ,                           Case No. CV 18-5443 JFW (PVC)
  12                      Petitioner,
                                                               JUDGMENT
  13         v.
  14   WILLIAM SULLIVAN, Acting Warden,
  15                      Respondent.
  16
  17         Pursuant to the Court’s Order Accepting Findings, Conclusions and
  18   Recommendations of United States Magistrate Judge,
  19
  20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
  21   prejudice.
  22
  23   DATED: July 13, 2020
  24
  25
                                                  JOHN F. WALTER
  26                                              UNITED STATES DISTRICT JUDGE
  27
  28
